Citation Nr: 1731385	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was scheduled for the Veteran in July 2017.  However, as detailed below, he withdrew his appeal prior to the hearing.


FINDING OF FACT

In a written statement received in July 2017, prior to a Board decision, the Veteran requested withdrawal of the appeal of the PTSD issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.

In a written statement received in July 2017, the Veteran's duly-appointed representative indicated that the Veteran wishes to withdraw his appeal concerning the PTSD issue, perfected by the submission of a May 2014 substantive appeal, despite any scheduled Board hearing.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


